DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2020 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 01 October 2020, has been reviewed and entered.  Claims 1, 5, 6, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, and 21 are amended, claims 7 and 20 are canceled, leaving claims 1-6, 8-19, 21, and 22 pending.  This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 01 October 2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the voids, holes, and cutouts are addressed in the objections and rejections below (Remarks page 10-13).
Applicant argues Branson does not teach each of the chest plate and back plate frames including a plurality of adjustable attachment mechanisms (Remarks page 12).  Branson discloses zipper 126 is connected to and disposed around the outer perimeter of 106 and zipper 328 is connected to and disposed around the outer perimeter of 314.  A single zipper comprises at least two sets of zipper teeth and a zipper pull, and a plurality of zipper teeth, and each of these components is considered to be a “mechanism.”  A mechanism is a broad term which is defined as “a system of parts working together in a machine” by Oxford Languages, definition 1.  If Applicant is intending “mechanisms” to be referring more specifically to “fasteners” then this has not been claimed.
Applicant argues Branson’s zippers are not disposed around an outer perimeter of the plate frame (Remarks page 12).  As shown in figure 5, zipper 126 is disposed around the upper outer perimeter of 106.  As shown in fig 9, zipper 328 is disposed around the upper outer perimeter of 314.  If Applicant is intending “outer perimeter” to mean entire outer perimeter, then this has not been claimed.
Applicant argues Branson’s zippers are linear (Remarks page 12); however, there is no structure for the claimed mechanisms that would preclude them from being linear.

Applicant’s arguments regarding Blakeney are moot in view of new grounds of rejection (Remarks page 13-14).
In light of the above, the rejection is believed to be proper.

Drawings
The drawings were received on 01 October 2020.  These drawings are acceptable to enter, but do not overcome the drawing objections presented below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the voids (claims 1 and 15), the at least three cut-out portions (claims 21 and 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  This objection 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  “voids” in claims 1 and 15 and “at least three cut-out portions” in claims 21 and 22.  It is noted that the only disclosure of a cut-out portion is in pp 0096; however, the disclosure is silent as to there being “at least three.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new matter is “at least three cut-out portions” in claims 21 and 22.  The only disclosure of a cut-out portion is in pp 0096 and that paragraph is silent as to there being “at least three.”  Furthermore, there is no reference character for a cut-out portion so it cannot be determined if the drawings support the limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is rendered indefinite because it is unclear to what “itself” is referring.  What is “it,” the plate carrier, the at least one of the one or more cummerbund straps, or the overlapping portion?

Claim 8 is rendered indefinite because it is unclear what the difference is between the voids formed in the frames (claim 1) and the holes between an inner and outer surfaces of the frames (claim 8).  These appear to be the same structure and the disclosure is silent regarding the voids, so it cannot be determined the voids are a different structure than the holes.  Applicant argues on page 11, 2nd full paragraph of the 10/1/2020 Remarks that the terms voids, cutouts, and holes are being used interchangeably.  In that case, are the “holes” of claim 8 the same as or in addition to the “voids” of claim 1?
Claim 18 is rendered indefinite because it is unclear what the difference is between the voids formed in the rigid frame (claim 15) and the holes between an inner and outer surfaces of the chest and back plate frames (claim 18).  These appear to be the same structure and the disclosure is silent regarding the voids, so it cannot be determined the voids are a different structure than the holes.  Applicant argues on page 11, 2nd full paragraph of the 10/1/2020 Remarks that the terms voids, cutouts, and holes are being used interchangeably.  In that case, are the “holes” of claim 18 the same as or in addition to the “voids” of claim 15?
Claim 21 is rendered indefinite because it is unclear what the difference is between the voids formed in the rigid frame (claim 15) and the cut-out portions (claim 21).  These appear to be the same structure and the disclosure is silent regarding the voids and cut-out portions, so it cannot be determined the cut-out portions are a nd full paragraph of the 10/1/2020 Remarks that the terms voids, cutouts, and holes are being used interchangeably.  In that case, are the “cut-out portions” of claim 21 the same as or in addition to the “voids” of claim 15?
Claim 22 recites the limitation "the respective rigid frame" three times in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 has support for a rigid chest frame and a rigid back frame but not a respective rigid frame.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

Claim(s) 1, 2, 4-6, and 8-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Branson et al. (US 20090282595 A1).

As to claim 1, Branson discloses a plate carrier wearable by a user (antiballistic garment), comprising:
a chest plate frame including an inner surface that faces the user's chest when the plate carrier is worn by the user (fig 1), and an outer surface that faces away from the user when the plate carrier is worn by the user (fig 1), the chest plate frame configured to hold a ballistic body armor chest plate in a fixed position with respect to the chest plate frame with the ballistic body armor chest plate between the inner surface 
a back plate frame including an inner surface that faces the user's back when the plate carrier is worn by the user (fig 2), and an outer surface that faces away from the user when the plate carrier is worn by the user (fig 2), the back plate frame configured to hold a ballistic body armor back plate in a fixed position with respect to the back plate frame with the ballistic body armor back plate between the inner surface of the back plate frame and the user (capable of holding, such as within 314); and
one or more shoulder straps connecting the chest plate frame and the back plate frame and configured to allow the plate carrier to be at least partially supported by the user's shoulders (figs 1 and 2),
wherein, each of the chest plate frame and the back plate frame include a plurality of adjustable attachment mechanisms connected to and disposed around an outer perimeter of the respective plate frame and configured to hold the respective ballistic body armor plate in the fixed position with respect to the respective plate frame (zipper 126 is connected to and disposed around the outer perimeter of 106 and zipper 328 is connected to and disposed around the outer perimeter of 314, a single zipper comprises at least two sets of zipper teeth and a zipper pull, and a plurality of zipper teeth, and each of these components is considered to be a “mechanism” which is defined as “a system of parts working together in a machine” by Oxford Languages, definition 1) by wrapping at least partially around an edge of the respective ballistic body armor plate (capable of wrapping at least partially around an edge, such as the top edge when a ballistic body armor plate is inserted in 106 or 314), and


As to claim 2, Branson discloses the plate carrier of claim 1, wherein the chest plate frame and the back plate frame are made of a non-porous rigid material (Applicant’s disclosure pp 0044 discloses plastic and metal are examples of non-porous rigid materials and portion 120 of the chest plate frame and 322 of the back plate frame are made of metal including titanium and metallic armor plates, pp 0031 and 0057, pp 0050 discloses portions 208 and 209 of the frame are fabric, rubber, plastic, or the like, pp 0053 discloses 226 includes a plastic grommet, pp 0065 discloses 318 may be plastic, rubber, leather, metal, and the like, pp 0116 discloses 164 may be plastic).

As to claim 4, Branson discloses the plate carrier of claim 1, further comprising one or more cummerbund straps extending through the chest plate frame and the back plate frame to connect the chest plate frame (at buckles 144B, 166, 162, and/ or strap 45B and/ or 312).Attorney Docket No. 501-302 and the back plate frame to one another and to provide straps around a torso of the user to stabilize the plate carrier around the user.  

As to claim 5, Branson discloses the plate carrier of claim 4, wherein at least one of the one or more cummerbund straps is attached to an overlapping portion of itself to secure the at least one of the one or more cummerbund straps to the chest plate frame 

As to claim 6, Branson discloses the plate carrier of claim 1, wherein at least one of the one or more shoulder straps is attached to an overlapping portion of itself to secure the at least one of the one or more shoulder straps to the chest plate frame and the back plate frame (fig 15 shows lateral and vertically extending straps at the shoulders, both of which overlap).  

As to claim 8, Branson discloses the plate carrier of claim 1, wherein the one or more built-in features for securing tactical equipment thereto include a modular attachment system integrated in the plate carrier, the modular attachment system comprising one or more holes between the outer surface and the inner surface of the chest plate frame and between the outer surface and the inner surface of the back plate frame for securing one or more attachments thereto (vent holes 160 and 520).  

As to claim 9, Branson discloses the plate carrier of claim 1, further comprising the ballistic body armor chest plate (front antiballistic plate 120 and/ or front soft armor insert 150 and/ or side antiballistic plate 434) and the ballistic body armor back plate (back hard antiballistic plate 322 and/ or side antiballistic plate 434), wherein the ballistic body armor chest plate is at least partially housed in the chest plate frame and the ballistic body armor back plate is at least partially housed in the back plate frame (120, 150, 434, 322 are at least partially housed within the chest and/ or back plate frames).  

As to claim 10, Branson discloses the plate carrier of claim 1, wherein the plurality of adjustable attachment mechanisms include one or more adjustable tabs which are adjustable to accommodate different dimensions of the ballistic body armor plates (zipper pull tabs such as the one shown in fig 4 at 126 are positionally adjustable to accommodate plates of different widths).  

As to claim 11, Branson discloses the plate carrier of claim 1, wherein:
the chest plate frame comprises one or more first extensions extending from an outer perimeter of the chest plate frame to hold the ballistic body armor chest plate in the fixed position (tabs 164 or unlabeled buckles shown in fig 3 or loops of 200 extending from apertures 226 at the bottom of fig 3), and
the back plate frame comprises one or more second extensions extending from an outer perimeter of the back plate frame to hold the ballistic body armor back plate in the fixed position (422, unlabeled strap and buckle shown in fig 9, 422A).  

As to claim 12, Branson discloses the plate carrier of claim 11, wherein the first and second extensions include tabs which are removable from the respective plate frame, and are interchangeable with one or more tabs of a different size to accommodate ballistic body armor plates with different dimensions (for example, the buckles or hook and loop patches are capable of being removed and interchanged with buckles and tabs of different sizes to make more or less space for an armor plate).  



As to claim 14, Branson discloses the plate carrier of claim 1, further comprising the ballistic body armor chest and back plates (one or more of 120, 150, 322, and 434).  

Claim(s) 15 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jaeger (US 4934573 A).

As to claim 15, Jaeger discloses a ballistic plate carrier (support, title, capable of carrying a plate, such as by attaching a plate directly to the support or by providing the plate in another container attached to the support) wearable by a user (capable of being worn and intended to be worn, see col 1 line 30-35), comprising:
a rigid frame (back-plate 1 has a degree of stiffness as disclosed in col 1 line 65-69, and stiffness is equivalent to rigidity) configured to hold a ballistic body armor plate in a fixed position with respect to the rigid frame (capable of holding the plate, such as by adhering or otherwise fastening the plate to side 1a, it is noted that col 2 line 5-10 discloses 1a includes attachment points for carrying straps and a hip belt, so Jaeger intends for objects to be attached to side 1a which is between the back frame and the user when worn), the rigid frame having at (“suitable points” disclosed in col 2 line 5, mountings 4 and 7, detachable peripheral support frame 5, openings 11, and “suitable fasteners” disclosed in col 2 line 9), and configured to hold the ballistic body armor plate in the fixed position with respect to the rigid frame by wrapping at least partially around an edge of the ballistic body armor plate (capable of holding), and one or more built-in features for securing tactical equipment thereto (capable of securing), the one or more built-in features including voids formed in the rigid frame (openings 11, as best understood by the disclosure, which does not disclose voids), wherein, the rigid frame includes an inner surface and an outer surface (fig 1), the fixed position being disposed on the inner surface such that the ballistic body armor plate is between the inner surface of the rigid frame and the user when the plate carrier is worn (capable of being on the inner surface), and the one or more built- in features are configured for securing the tactical equipment to the outer surface of the rigid frame (capable of securing).  

.

Claim Rejections - 35 USC § 103

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branson (US 20090282595 A1).

As to claim 3, Branson does not disclose the plate carrier of claim 1, wherein the chest plate frame and the back plate frame are made of a plastic material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the chest and back plate frames made of a plastic material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeger (US 4934573 A) as applied to claim 15 above and in view of Shtriker (US 20120043361 A1).

As to claim 16, Jaeger does not disclose the ballistic plate carrier of claim 15, wherein the rigid frame is made of a plastic material.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each of the rigid frames in a plastic material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each of the rigid frames in a plastic material, for the purpose of providing a typical rigid material (Shtriker pp 0057).

As to claim 17, Jaeger as modified discloses a back plate frame configured to hold a ballistic body armor back plate (capable of holding the plate, such as by adhering or otherwise fastening the plate to side 1a, it is noted that col 2 line 5-10 discloses 1a includes attachment points for carrying straps and a hip belt, so Jaeger intends for objects to be attached to side 1a which is between the back frame and the user when worn), but does not disclose the ballistic plate carrier of claim 15, wherein the rigid frame includes a chest plate frame configured to hold a ballistic body armor chest plate, the chest plate frame and the back plate frame being connected via shoulder straps extending through the shoulder strap attachment points and cummerbund straps extending through the belt attachment points.  
Shtriker teaches a chest plate frame (54) configured to hold a ballistic body armor chest plate (capable of carrying a plate and intended to carry a plate as shown in fig 9A ), and a back plate frame (56) configured to hold a ballistic body armor back plate (capable of carrying a plate and intended to carry a plate as shown in fig 9A and disclosed in pp 0035), the chest plate frame and the back plate frame being connected via shoulder straps extending through the shoulder strap attachment points (shoulder straps 52) and cummerbund straps extending through the belt attachment points (shown in fig 4B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the Jaeger plate carrier with a rigid chest frame having all of the same structure as the back-plate frame 1, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the Jaeger plate carrier with a rigid chest frame having all of the same structure as the back-plate frame 1, for the purpose of allowing the user to carry and/ or distribute a load.

As to claim 18, Jaeger as modified discloses the ballistic plate carrier of claim 17, wherein the one or more built-in features for securing tactical equipment thereto include a modular attachment system integrated in the plate carrier (“suitable points” disclosed in col 2 line 5, mountings 4 and 7, detachable peripheral support frame 5, openings 11, and “suitable fasteners” disclosed in col 2 line 9), the modular attachment system comprising one or more holes between an outer surface and an inner surface of the chest plate frame and between an outer surface and an inner surface of the back plate frame .

Claims 19 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeger (US 4934573 A) in view of Shtriker (US 20120043361 A1).

As to claim 19, Jaeger discloses a plate carrier (support, title, capable of carrying a plate, such as by attaching a plate directly to the support or by providing the plate in another container attached to the support) wearable by a user (capable of being worn and intended to be worn, see col 1 line 30-35), comprising:
a rigid back frame including an inner surface and an outer surface (back-plate 1 has a degree of stiffness as disclosed in col 1 line 65-69, and stiffness is equivalent to rigidity), the rigid back frame configured to substantially surround an outer perimeter of a ballistic body armor back plate (capable of substantially surrounding, such as a plate smaller than the periphery shown in fig 2 and defined by 2, 3, and 5), and to hold the ballistic body armor back plate in a fixed position with respect to the rigid back frame such that the ballistic body armor back plate is between the rigid back frame and the user when the plate carrier is worn (capable of holding the plate, such as by adhering or otherwise fastening the plate to side 1a, it is noted that col 2 line 5-10 discloses 1a includes attachment points for carrying straps and a hip belt, so Jaeger intends for objects to be attached to side 1a which is between the back frame and the user when worn),

Jaeger does not disclose a rigid chest frame including an inner surface and an outer surface, the rigid chest frame configured to substantially surround an outer perimeter of a ballistic body armor chest plate, and to hold the ballistic body armor chest plate in a fixed position with respect to the rigid chest frame such that the ballistic body armor chest plate is between the rigid chest frame and the user when the plate carrier is worn; and
wherein, the rigid chest frame includes a plurality of first adjustable attachment features connected to and disposed around an outer perimeter of the rigid chest frame and configured to hold the ballistic body armor chest plate in the fixed position with respect to the rigid chest frame, the plurality of first adjustable attachment mechanisms being configured to accommodate ballistic body armor chest plates of different dimensions.

Shtriker teaches a similar plate carrier (device, title, capable of carrying a plate and intended to carry a plate as shown in fig 9A and disclosed in pp 0035) including a chest frame (54) and a back frame (56).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the Jaeger plate carrier with a rigid chest frame having all of the same structure as the back-plate frame 1, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the Jaeger plate carrier with a rigid chest frame having all of the same structure as the back-plate frame 1, for the purpose of allowing the user to carry and/ or distribute a load.
Jaeger does not disclose each of the rigid frames are made of a plastic material.
Shtriker teaches axles are typically made of a rigid material such as plastic (pp 0057), and axles and frames are structural equivalents.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each of the rigid frames in a plastic material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


As to claim 22, Jaeger as modified discloses the plate carrier of claim 19, wherein the plurality of adjustable attachment features of each of the rigid chest frame and the rigid back frame include at least three cut-out portions on the respective rigid frame (Jaeger’s plurality of openings 11), disposed at least on opposite side edges of the respective rigid frame and a bottom edge of the respective rigid frame (Jaeger figs 2 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732